    Case 1:20-cr-00021-MN Document 7
                                   6 Filed 05/20/20 Page 1
                                                         4 of 2
                                                              5 PageID #: 17
                                                                          15




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

UNITED STATES OF AMERICA,                 )
                                          )
             Plaintiff,                   )
                                          )   Criminal Action No. 20-21-MN
      v.                                  )
                                          )
PENGCHENG LV,                             )
                                          )
             Defendant.                   )

                                          ORDER

      AND NOW, this       20th   day of   May        , 2020, having considered the Joint

Motion to Continue the Plea Hearing and Exclude Time, the Court determines as

follows.

      On March 18, 2020, the United States District Court for the District of Delaware

entered a Standing Order providing that, as a result of the emergency presented by

COVID-19, all civil and criminal jury trials scheduled to begin between March 18, 2020,

and April 30, 2020, before any district or magistrate judge in this district are continued

pending further Order of the Court. The Standing Order likewise continued all change

of plea hearings, sentencings, and violation of supervised release hearings until a date

on or after April 30, 2020, unless otherwise ordered by the assigned judicial officer.

The Order further provides that each assigned judicial officer may extend this period of

exclusion as circumstances may warrant as to any specific proceeding.

      In support of these measures, the Court described actions of the federal and state

governments, as well as public health authorities, to limit the spread of COVID-19, and

explained that the suspension of trials and other proceedings is required to further


                                              4
    Case 1:20-cr-00021-MN Document 7
                                   6 Filed 05/20/20 Page 2
                                                         5 of 2
                                                              5 PageID #: 18
                                                                          16




public health and safety, reduce the size of public gatherings, and reduce unnecessary

travel within the district.

      Pursuant to the findings in the Standing Order, which the undersigned judicial

officer fully agrees with and adopts, this Court ORDERS that pursuant to 18 U.S.C.

§ 3161(h)(7)(A),   that   the   period   of   delay   between   May   20,   2020,   and
       July 28, 2020
_________________________________, shall be excluded under the Speedy Trial Act as

the ends of justice served by the delay outweigh the best interest of the public and the

defendant in a speedy trial.

                                                                              28th
      It is further ordered that the change of plea hearing shall commence on ______
            July
day of ___________________, 2020, at 2:00                  4A
                                          PM in Courtroom ______.
                                     ________

      IT IS SO ORDERED.

                                  BY THE COURT:


                                         ________________________________________
                                         THE HONORABLE MARYELLEN NOREIKA
                                         UNITED STATES DISTRICT JUDGE




                                              5
